Keefe, Judge:
These reappraisements are brought by reason of advances by the appraiser upon dried mushroom roots and sliced dried mushrooms imported from Wilno, Poland. The roots were invoiced at 2.10 zlotys per kilo, freight included; entered at the same price less inland freight; and appraised at 2% zlotys per kilo, net packed. The sliced mushrooms were invoiced and entered at 5 zlotys per kilo and appraised at 5)4 zlotys per kilo, net packed.
From the evidence submitted in respect to the mushroom roots it is clear that the entered price of 2.10 zlotys less inland freight represents the freely offered price of such merchandise in Wilno, Poland, upon the date of shipment.
The price of sliced mushrooms herein upon the date of shipment from Poland is somewhat more complicated. The plaintiff purchased the mushrooms in February 1937, but they were shipped from Poland in December 1936 to another importer and were rejected. Thereafter they were placed in a warehouse where the plaintiff examined them and made an offer to purchase from the shipper at a price of 5 zlotys per kilo. I am not convinced from the evidence submitted that upon the date of shipment of this merchandise that the freely offered price for sliced mushrooms in the markets of Poland was not more than 5 zlotys per kilo.
From the evidence submitted in respect to these two classes of mushrooms I make the following findings of fact.
1. The merchandise consists of Polish mushroom roots and sliced mushrooms.
2. The foreign value is the same as the export value thereof.
3. The export value of the merchandise at the time of exportation to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was, in respect to the mushroom roots, 2.10 zlotys per kilo, less inland freight; and for the sliced mushrooms was 5.50 zlotys per kilo, net packed.
As a matter of law I therefore find that the dutiable value of the merchandise is as set forth in paragraph 3 of the findings of fact.
Judgment will be entered accordingly.